Case 1:19-cr-20354-RS DOCLIBAGRT WHNUTES Docket 06/17/2019 Page 1 of tage 5
Magistrate Judge Alicia M. Otazo-Reyes

Atkins Building Courthouse - 10th Floor

Date: 6/17/2019.

Time: 19:00 a.m.

 

Defendant: VICENTE GONZALEZ ACOSTA J#: 69601-104 Case #: 19-20354-CR-SCOLA

 

m<

 

Attorney: OMAR JOHANSSON (CJA)

 

 

Violation: CONSPI

CY TO COMMIT HEALTH CARE FRAUD AND WIRE FRAUD

 

Procgeding: Atraigheent/Detention

Borkd/PT. Held: Ye bio

 

CJA Appt:

 

Recommended Bond: TEMP PTD

 

Bond Set. at: p ?

Th

[= tight TS reget
Surrender and/or do not obtain passports/travel docs

Report to PTS as directed/or
phone:

 

x’s a week/month in person

Random urine testing by Pretrial Services
Treatment as deemed necessary

Refrain from. excessive use of alcohol

Participate in mental health assessment & treatment
Maintain or seek full-time employment/education
No contact with victims/witnesses

No firearms

Not to encumber property

 

May not visit transportation establishments

Home Confinement/Electronic Monitoring and/or

Curfew pm to am, paid by

 

religious, employment

x’s a week/month by

Ailowances: Medical needs, court-appearances, attorney visits,

coh Lf e_ Co-signed by: .

Language: English

 

 

| Disposition:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time from inday to

excluded

 

 

Travel extended to:
[| Other:

 

from Speedy Trial Clock

 

 

 

 

 

NEXT COURT APPEARANCE Date: Time: Judge:

Report RE Counsel:

Place:

 

PTD/Bond Hearing:

 

Prelim/Arraign or Removal:

 

Status Conference RE:

 

D.AR. [O0- ~B)'. TO

Time in Court: [( ) “B ) . +10
